Case 1:19-cv-04650-AJN-SN Document 105-39 Filed 03/02/21 Page 1 of 4




                        EXHIBIT 40
             Case 1:19-cv-04650-AJN-SN Document 105-39 Filed 03/02/21 Page 2 of 4



Exela-Newark


From:                             Rami Kranz <rkra nz@starbucks.com >
Sent:                             Wednesday, February 6, 2019 9:47 PM
To:                               Robyn Ruderman
Subject:                          FW: Dichlorvos (No Pest Strips)
Attachments:                      hotshot no pest strip.pdf; ATT00001.htm; 20160730_003521.jpg; ATT00002.htm;
                                  201 60730_004407.jpg; ATT00003.htm; 201 6-08-01 -15-34-10.png; ATT00004.htm;
                                  201 6-08-01 - 1 5-34-26.png; ATT00005.htm




Sent from Stephen Gallant on 8/2/16.




Thank you,




Rami Kranz CP-FS


Manager, Quality Assurance


New York Metro and New Jersey Region


STARBUCKS COFFEE COMPANY


<tel:(646)%20574-8205> (646) 574-8205 mobile


<mailto:rkranz@starbucks.com> rkranz@starbucks.com




From: Stephen Gallant <sgallant@starbucks.com>
Date: Tuesday, August 2, 2016 at 6:17 AM
To: Rami Kranz <rkranz@starbucks.com>
Subject: Fwd: Dichlorvos (No Pest Strips)




Rami


We have passed on to ops not to use these pest strips. It have more weight coming from you


Stephen Gallant


sr. facilities manager / NYC


781-608-2 362


                                                            1


        CONFIDENTIAL
        CONFIDENTIAL                                                                                  DEF0000126
                                                                                                      DEF0000126
              Case 1:19-cv-04650-AJN-SN Document 105-39 Filed 03/02/21 Page 3 of 4

                                                                                                                              1
                                                                                                                              :




sgallant@starbucks.com <mailto:sgallant@starbucks.com>




Sent from my iPhone



Begin forwarded message:


From: Jill Shwiner <jillavptermite@aol.com <mailto:jillavptermite@aol.com> >
Date: August 1, 2016 at 7:02:55 PM EDT
To: <sgallant@starbucks.com <mailto:sgallant@starbucks.com> >
Subject: Dichlorvos (No Pest Strips)                                                                                          .




Hi Stephen,




Hope you are well. I wanted to bring to your attention an issue with Dichlorvos strips (No Pest Strips)


being used in the stores. I was speaking to Alloy about finding them in a store and he thought I should alert you as well.

                                                                                                                              !




We occasionally find them in some stores, but recently there has been an increase in the amount of stores we find them
in. The product label clearly states Its a violation to use this product in food establishment areas where food is prepared
& served. It can ONLY be used in non-food areas where occupied by people LESS than A hours per day. I am attaching
copy of the label.




We generally find them on top of the cabinets or below the FOH counters (we mark on our workorders if they were
found) but Friday nite my Service Mgr sent me a pic of strips that were taken out of its case and placed in the pastry case
and one on top of a light. He told the shift supervisor they cannot be used in food service areas, let alone put in almost
direct contact in enclosed food case. She thought we were putting them out and he let her know that we do not use this
product.




Last year at the DM summit, l gave presentations about pest control and made a point of addressing the use of this
product with each group of DM's so they could speak directly to stores about its use.




Im also enclosing a link that details the severity of improper Dichlorvos use & health risks that could result.


http://www.doh.wa.gov/CommunityandEnvironment/Contaminants/Pesticides/PestStrips




                                                              2


       CONFIDENTIAL
       CONFIDENTIAL                                                                                          DEF0000127
                                                                                                             DEF0000127
               Case 1:19-cv-04650-AJN-SN Document 105-39 Filed 03/02/21 Page 4 of 4

                                                                                                                      !
Please let me know if there is any other info I can provide you with or please contact me with any questions.
                                                                                                                          :
                                                                                                                          ;



Jill Shwiner
                                                                                                                      i

                                                                                                                      i
AVP Termite & Pest Control of NY, Inc.
                                                                                                                      :


4313 Arthur Kill Rd, S.I., NY 10309


(1)718-967-9800


(F)718-967-9894


(C)732 740-1037




                                                                                                                      !

                                                                                                                      I




                                                            3


       CONFIDENTIAL
       CONFIDENTIAL                                                                                      DEF0000128
                                                                                                         DEF0000128
